696 So. 2d 957 (1997)
Rufus MITCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1658.
District Court of Appeal of Florida, Fourth District.
July 16, 1997.
Rufus Mitchell, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
The trial court granted in part and denied in part appellant's motion filed pursuant to Florida Rule of Criminal Procedure 3.800, giving appellant a jail time credit against only the sentence which consigned appellant to imprisonment for the statutory maximum time allowed for the felony forming the basis for the sentence. We affirm based on Sullivan v. State, 674 So. 2d 214 (Fla. 4th DCA 1996), and again certify the following question to the Florida Supreme Court:
DOES DAVIS V. STATE, 661 So. 2d 1193 (Fla.1995), APPLY TO MOTIONS FILED UNDER RULE 3.800 REQUESTING JAIL CREDIT SO THAT SUCH MOTIONS MAY NOT BE RAISED WHERE THE SENTENCE WOULD NOT EXCEED THE MAXIMUM SENTENCE ALLOWED BY LAW?
GUNTHER, WARNER and FARMER, JJ., concur.